| t

UNITED STATES DISTRICT COURT |
SOUTHERN DISTRICT OF NEW YORK
{

 

City of Almaty, Kazakhstan and BTA Sus eter
Bank JSC,

Plaintiffs, 19-CV-2645 (AJN)

Ly ORDER

Felix Sater, et al.,

Defendants.

 

 

ALISON J. NATHAN, District Judge:

On July 30, 2019 and July 31, 2019, Defendants Ferrari Holdings LLC, Bayrock Group,
Inc, Global Habitat Solutions, Inc., RRMI-DR LLC, Daniel Ridloff, and Felix Sater filed
motions to dismiss. Dkt. Nos. 61, 65. On August 30, 2019, Plaintiffs amended their Complaint.
Dkt. No. 83. On October 11, 2019, the same defendants filed new motions to dismiss Plaintiffs’
Amended Complaint. Dkt. Nos. 99, 105.

Accordingly, Defendants’ motions to dismiss the Plaintiffs’ original complaint are denied
as moot. This Order resolves Dkt. Nos 61, 65.

SO ORDERED.

Dated: November ‘e\ , 2019
New York, New York

       

ELISON J. NATHAN
United States District Judge

a

 

 
